--------------------------------------------------------------------------------

 

 
YPCorp.
 Logo [logo2.jpg]
4840 East Jasmine
Street
Mesa, AZ 85205
Phone:  480-654-9646




       
SEPARATION AGREEMENT & GENERAL RELEASE
     



CONFIDENTIAL


Name   Chris Broquist
10242 Farralone Ave.
Chatsworth, CA 91311


Re:  Separation Agreement and General Release


Dear Chris


This letter proposes the following Separation Agreement and General Release
("Agreement") between Chris Broquist ("Broquist") and YP Corp. ("Company")
regarding the terms of your separation from YP Corp, Inc.


I. Background


A. Broquist was employed on August 16, 2004 by the Company as CFO. Broquist and
Company have agreed to terminate the employment relationship on an amicable
basis.


B. On February 28, 2006, Broquist's employment with the Company will be
terminated.


II. Terms of Agreement


In order to effect the termination of Broquist's employment and for other good
and valuable consideration the receipt and adequacy are hereby acknowledged by
the parties, Broquist and Company agree as follows:


1. This Agreement shall not be in any way construed as an admission by Company
that it has acted wrongfully with respect to Broquist, or that Broquist has any
rights whatsoever against the Company.


2. Even if Broquist does not sign this Agreement, without limiting any of
Broquist's other rights and entitlements, Company will pay Broquist the
compensation that was earned through the date of termination, and any accrued
vacation benefits. Similarly, even if Broquist does not sign this Agreement, you
will be offered benefits to which you are entitled under the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA").


3. In exchange for the mutual promises contained in this Agreement and the
mutual release of claims as set forth below, and provided that Broquist signs
this agreement and returns it to me by January 18, 2006 and does not revoke this
Agreement as set forth in Paragraph 11 (d), the Company agrees:



 
a.
The Company will pay Broquist a severance package consistent with Broquist's
contract of employment, namely:




 
1)
Six months compensation on or before March 3, 2006 (this is in addition to
compensation through and including February 28, 2006)




 
2)
Six months health benefits starting March 1, 2006.




 
3)
Allow the continued vesting of Broquist's restricted stock subject to Broquist
agreeing to a Non-compete/ Non-Solicitation attachment over the next two years.




 
b.
On behalf of the Company and anyone claiming through the Company, irrevocably
and unconditionally to release, acquit and forever discharge Broquist and/or his
successors, heirs, assigns, representatives, attorneys and other advisors, past
and present, and anyone claiming through them (hereinafter "Company Releasees"
collectively), in each's individual and/or corporate capacities, from any and
all claims, liabilities, promises, actions, damages and the like, known or
unknown, which the Company has or ever had against any of the Company Releasees
arising out of or relating to your employment with the Company and/or the
termination of your employment with the Company.


--------------------------------------------------------------------------------


Page 2 of 5
 

 
c.
That the Company shall not bring any legal action against any of the Company
Releasees for any claim waived and released under this Agreement and that the
Company represents and warrants that no such claim has been filed to date. The
Company further agrees that should the Company bring any type of administrative
or legal action arising out of claims waived under this Agreement, the Company
will bear all legal fees and costs, including those of the Company Releasees.




 
d.
To defend, indemnify, save and hold harmless Broquist and the other Company
Releasees from and against any and all claims, liabilities, actions, damages,
loss, costs, expenses (including attorneys' fees, whether in the context of
litigation or otherwise) and the like suffered or sustained by Broquist in any
way arising out of, by reason of or in connection with Broquist's employment by
the Company, including, without limitation, any acts or omissions by Broquist,
except for acts or omissions due to fraud, intentional misconduct or gross
negligence. Broquist shall have the right to be represented by independent legal
counsel in any such matter, the costs and expenses of which shall be covered by
and included within the aforesaid indemnification obligation.



4. In consideration of the mutual promises contained in this Agreement and the
mutual release of claims and indemnification as set forth below, Broquist
agrees:



 
a.
Broquist will assume the lease payments for the BMW leased vehicle currently in
your care and undertake to take full responsibility for the lease through
completion of same.




 
b.
Broquist will give notice of 'Move out" to the landlord of the Condo currently
leased on his behalf by Company.




 
c.
Broquist will discharge duties, on a non-exclusive basis, consistent with his
role as CFO in the preparation of the Form 10-Q, for the quarterly period ended
December 31, 2005, using all reasonable efforts to have the Form 10-Q filed with
the SEC in a timely manner.




 
d.
Provided that the Form 10-Q is prepared consistent with good practice and in
compliance with all applicable laws and regulations and is not materially false
or misleading in any respect, Broquist will review and subsequently sign the
Form 10-Q as CFO.




 
e.
On behalf of Broquist and anyone claiming through you, irrevocably and
unconditionally to release, acquit and forever discharge the Company and/or its
parent corporation, subsidiaries, divisions, predecessors, successors and
assigns, as well as each's past and present officers, directors, employees,
shareholders, trustees, joint venturers, partners, and anyone claiming through
them (hereinafter "Broquist Releasees" collectively), in each's individual
and/or corporate capacities, from any and all claims, liabilities, promises,
actions, damages and the like, known or unknown, which you ever had against any
of the Broquist Releasees arising out of or relating to your employment with the
Company and/or the termination of your employment with the Company, other than
claims arising out of this Agreement (including, without limitation, with
respect to Company's obligations set forth in paragraph 3 above) which are not
released hereby. The released claims include, but are not limited to: (1)
employment discrimination (including claims of sex discrimination and/or sexual
harassment) and retaliation under Title VII (42 U.S.C.A. 2000e etc.) and under
42 U.S.C.A. section 1981 and section 1983, age discrimination under the Age
Discrimination in Employment Act (29 U.S.C.A. sections 621-634) as amended,
under any relevant state statutes or municipal ordinances; (2) disputed wages;
(3) wrongful discharge and/or breach of any alleged employment contract; and (4)
claims based on any tort, such as invasion of privacy, defamation, fraud and
infliction of emotional distress.




 
f.
That Broquist shall not bring any legal action against any of the Broquist
Releasees for any claim waived and released under this Agreement and that you
represent and warrant that no such claim has been filed to date. You further
agree that should you bring any type of administrative or legal action arising
out of claims waived under this Agreement, you will bear all legal fees and
costs, including those of the Broquist Releasees.


--------------------------------------------------------------------------------


Page 3 of 5
 
5. Broquist agrees to refer any and all reference checks to the Company Human
Resources Department and you know that any such references will be limited to
confirmation of your dates of employment and last position held. The obligation
under this Paragraph is separable and any failure by the Company to perform the
obligation in this Paragraph will only give rise to an action to enforce this
Paragraph.


6. This agreement shall be binding on the parties and upon their heirs,
administrators, representatives, executors, successors and assigns and shall
inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors and assigns.


7. On or before February, 28 2006, Broquist will return to an officer of the
Company, all of the Company's property in your possession including, but not
limited to its proprietary, non-public financial records, work- papers, customer
lists, mailing lists, account information, samples, prototypes, price lists and
pricing information, any phone cards, cellular phone, and all of the tangible
and intangible property belonging to the Company and relating to his employment
with Company. Broquist further represents and warrants that he has not retained
any copies, electronic or otherwise, of such property.


8. Each of the Company and Broquist will cooperate fully with the other in its
defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed.


9. Public or Private Statements. Broquist and Company will each refrain from
making any public or private statements or comments, disparaging or otherwise,
whether orally, in writing, or transmitted electronically (including e-mail or
postings on Internet chat boards), concerning or in any way related to the
other, its business, its prospects, its services, its current or former
officers, directors or consultants, or the Internet or online Yellow Pages
industry that may, directly or indirectly, have a material adverse effect upon
the other's business, prospects or goodwill or its reputation or that of its
employees, officers, or directors.


10. Broquist also acknowledges that he has been informed pursuant to the federal
Older Workers Benefit Protection Act of 1990 that:



 
a.
he has the right to consult with an attorney before signing this Agreement;




 
b.
He does not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this waiver is executed.




 
c.
He has twenty-one (21) days from the date of this letter to consider this
Agreement;




 
d.
He has seven (7) days after signing this Agreement to revoke the Agreement, and
the Agreement will not be effective until that revocation period has expired.



11. The provisions of this Agreement are severable. If any provision is held to
be invalid or unenforceable, it shall not affect the validity or enforceability
of any other provision.


12. This Agreement sets forth the entire agreement between Broquist and Company
and supersedes any and all prior oral or written agreements or understandings
between Broquist and Company concerning the subject matter of this Agreement.
This Agreement may not be altered, amended or modified, except by a further
written document signed by Broquist and Company.


13. Broquist represents that he fully understands his right to review all
aspects of this Agreement with an attorney of his choice, that he has had the
opportunity to consult with an attorney of his choice, that he has carefully
read and fully understood all the provisions of this Agreement and that he is
freely, knowingly and voluntarily entering into this Separation Agreement and
General Release.
 
If Broquist is willing to enter into this Agreement, please signify his
acceptance in the space indicated below, and return to me by January 18 2006 As
I noted earlier, this Agreement will not become effective, and none of the
severance benefits in Paragraph 3 will be applicable, until seven (7) days after
the date you sign this Agreement.


--------------------------------------------------------------------------------


Page 4 of 5
 
PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU HAVE AGAINST
THE COMPANY BY SIGNING THIS AGREEMENT.
 
YP Corp.,


/s/ Daniel L Coury
Daniel L Coury
Chairman of the Board


Accepted and agreed to on this 19th day of January, 2006.
/s/ L. Chris Broquist
Name


Witness:  /s/ Catherine M. Lurk
Date:  1-19-06


--------------------------------------------------------------------------------


Page 5 of 5
 
NON-COMPETE, NON-SOLICITATION ATTACHMENT


n  Non-Competition. Broquist will not, either individually or in connection with
another entity or any third-party, compete with the Company or participate in
the development of a product or the provision of services that reasonably could
be deemed to be competitive with any of the Company's products, services or
lines of business in existence on the date of execution hereof, for a period of
18 months from the February 28, 2006 (the "Effective Date"). The Company's
business, products, services or lines of business are specifically defined as
the creation and production of an online business directory similar to the
printed Yellow Pages. This provision will only apply to entities that derive
more than 10% of their revenues from competitive business activities. The
foregoing shall not preclude Broquist from acquiring not more than 10% of the
equity of any entity that engages in competitive business practices.


n  Non-Solicitation


n  Non-Solicitation of Customers. Broquist, whether personally or as an agent,
employee, consultant, or in any other capacity on behalf of any person or
entity, will not, for a period of 18 months from the Effective Date, directly or
indirectly solicit, do business with, call upon, handle, deliver products or
render services to any active or prospective Customer (as defined below) of the
Company, for the purpose of soliciting or selling such Customer products or
services that are the same as or similar to, the products or services that the
Company provides on the date of execution hereof, as defined above. For purposes
of this paragraph, "Customer" shall mean the corporate customer itself, the
representatives of the corporate customer, and any affiliated entity of the
corporate customer.


NON-SOLICITATION OF EMPLOYEES AND INDEPENDENT CONTRACTORS. FOR A PERIOD OF 18
MONTHS FROM THE EFFECTIVE DATE, BROQUIST WILL, NOT, EITHER ALONE OR AS AN AGENT,
EMPLOYEE, PARTNER, REPRESENTATIVE, AFFILIATE, OR IN ANY OTHER CAPACITY ON BEHALF
OF ANY PERSON OR ENTITY, DIRECTLY OR INDIRECTLY, SOLICIT, INDUCE, OR RECRUIT ANY
COMPANY EMPLOYEE OR INDEPENDENT CONTRACTOR THAT PROVIDED SERVICES TO THE COMPANY
ON THE DATE OF EXECUTION HEREOF TO END ITS RELATIONSHIP WITH COMPANY FOR THE
PURPOSE OF HAVING SUCH COMPANY EMPLOYEE OR INDEPENDENT CONTRACTOR ENGAGE IN
SERVICES THAT ARE THE SAME AS, SIMILAR TO OR RELATED TO THE SERVICES THAT SUCH
COMPANY EMPLOYEE OR INDEPENDENT CONTRACTOR PROVIDED FOR COMPANY.


Accepted and agreed to on this 19th day of January, 2006.
/s/ L. Chris Broquist
Name


Witness:  /s/ Catherine M. Lurk
Date:  1-19-06



--------------------------------------------------------------------------------